Citation Nr: 0836799	
Decision Date: 10/27/08    Archive Date: 11/05/08

DOCKET NO.  05-23 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for albuminuria (also 
claimed as kidney infections).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel




INTRODUCTION

The veteran had active service from September 1959 to 
February 1960.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied the claim.

The veteran requested a BVA hearing on his VA Form 9, and a 
hearing was scheduled for May 2006; however, the veteran 
subsequently cancelled it and requested that his appeal move 
forward without a hearing.


FINDINGS OF FACT

1.  A claim for service connection for albuminuria was denied 
in a rating decision in April 1960, and the veteran did not 
perfect an appeal.

2.  The evidence submitted since the April 1960 rating 
decision, pertinent to the claim for service connection for 
albuminuria, is cumulative and redundant, does not relate to 
an unestablished fact necessary to substantiate the claim, 
and does not raise a reasonable possibility of substantiating 
the claim.


CONCLUSIONS OF LAW

1.  The April 1960 rating decision, which denied service 
connection for albuminuria, is final.  38 U.S.C.A. §§ 5108, 
7105 (West 2002).

2.  Evidence received since the April 1960 rating decision is 
not new and material, and the veteran's claim for service 
connection for albuminuria is not reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 
(VCAA), the Department of Veterans Affairs (VA) has a duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005).  Under the VCAA, when VA receives a 
claim, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim; that VA 
will seeks to provide; and that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the regional office.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The notice requirements of the VCAA apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show: (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).



As to the new and material evidence issues, in Kent v. 
Nicholson, 20 Vet. App. 1, 10 (2006), the United States Court 
of Appeals for Veterans Claims (Court) held that VA must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and VA must notify the claimant 
of the evidence and information that is necessary to 
establish entitlement to the underlying claim for the benefit 
sought by the claimant. The VCAA requires, in the context of 
a claim to reopen, the Secretary to look at the bases for the 
denial in the prior decision and to respond with a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial. In the present case, a July 2004 letter 
informed the veteran specifically that he should send 
evidence regarding a current finding of albuminuria which 
began in or was made worse during military service, which 
satisfies the requirements of Kent. .

There is no indication that the veteran has any evidence in 
his possession that is needed for full and fair adjudication 
of this claim, and the Board finds that the notification 
requirements of the VCAA have been satisfied as to timing and 
content.

To fulfill Dingess requirements, in May 2006, the regional 
office provided the veteran with notice as to what type of 
information and evidence was needed to establish a disability 
rating and the possible effective date of the benefits.  The 
regional office successfully completed the notice 
requirements with respect to the issue on appeal.

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).

Additionally, VA has a duty to assist the veteran in claim 
development.  This includes assisting in the procurement of 
service medical records and pertinent treatment records, as 
well as providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

In this case, the Board finds that all necessary development 
has been accomplished, and therefore appellate review may 
proceed without prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The regional office has 
obtained private treatment records and service medical 
records.  Therefore, the available medical evidence and 
records have been obtained in order to make an adequate 
determination.

Neither the veteran nor his representative has identified any 
additional existing evidence that has not been obtained or is 
necessary for a fair adjudication of the claim.

The VA's duty to assist in the development of the claim is 
complete, and no further notice or assistance to the veteran 
is required to fulfill the duty.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 .3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Whether New and Material Evidence has been Submitted to 
Reopen a Claim for Service Connection for Albuminuria

Notwithstanding determinations by the RO that new and 
material evidence has not been received to reopen the 
veteran's claim, it is noted that on its own, the Board is 
required to determine whether new and material evidence has 
been presented.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).

The record, with respect to this claim, reflects that the 
original claim for service connection for albuminuria was 
denied by an April 1960 rating decision, at which time the RO 
found that the veteran had albuminuria prior to service.  
Additionally, 
the RO found that the disability was not incurred or 
aggravated in service.  The veteran was notified of his right 
to appeal that decision in April 1960.  The veteran did not 
file a timely notice of disagreement with that rating 
decision and accordingly, the April 1960 rating decision 
became final when the veteran did not perfect his appeal 
within the statutory time limit.  Evans v. Brown, 9 Vet. App. 
273, 285 (1996).  As such, the veteran's claim for service 
connection for albuminuria may only be opened if new and 
material evidence is submitted.

In this instance, since the April 1960 rating decision denied 
the claim on the basis that the evidence did not show that 
albuminuria was incurred in or aggravated in service, the 
Board finds that new and material evidence would consist of 
medical evidence showing albuminuria was incurred or 
aggravated in service.  

Additional evidence received since the April 1960 rating 
decision consists of private treatment records documenting 
problems such as urethritis, prostatitis, cystitis, urethral 
stricture, and benign prostatic hyperplasia in 1984 and 2002.  
However, the Board is unable to conclude that this evidence 
constitutes new and material evidence to reopen the claim.  
More specifically, this evidence does not establish or is not 
in any way probative as to whether albuminuria was caused by 
an in-service injury or that it was aggravated by service.  

Therefore, the Board has no alternative but to conclude that 
the additional evidence and material received in this case 
does not relate to an unestablished fact necessary to 
substantiate the claim, and thus is not material.  It is not 
material because it does not show that the veteran's 
albuminuria was aggravated by service, and does not raise a 
reasonable probability of substantiating the claim.  
38 U.S.C.A. § 3.156(a) (2007).



ORDER

New and material evidence not having been submitted, the 
veteran's application to reopen the claim for service 
connection for albuminuria is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


